            Case 6:19-cv-00283-MK      Document 43       Filed 07/02/21   Page 1 of 6




Brandon J. Mark (041613)
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801-532-1234
Facsimile: 801-536-6111
bmark@parsonsbehle.com
ecf@parsonsbehle.com

Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION

NICOLE GILILLAND, an individual,                                     Case No. 6:19-cv-00283-AA

                                     Plaintiff,
                                                              DECLARATION OF STEPHANIE
                vs.                                           KYELBERG

SOUTHWESTERN OREGON
COMMUNITY COLLEGE DISTRICT BY
AND THROUGH ITS BOARD OF
EDUCATION, an Oregon community college
District and Board; SOUTHWESTERN
OREGON COMMUNITY COLLEGE, an
Oregon community college; PATTY SCOTT,
an individual; TIM DAILY, an individual;
FRANCISCO SALDIVAR, an individual;
SUSAN WALKER, an individual; MELISSA
SPERRY, an individual and PAMELA WICK,
an individual,

                                  Defendants.


       I, Stephanie Kyelberg, declare as follows:

       1.       I have personal knowledge of the facts set forth below, and I am over the age of

eighteen.

       2.       I currently reside near North Bend, Oregon.


Page 1
Case No.: 6:19-cv-00283-AA
DECLARATION OF STEPHANIE KYELBERG
                Case 6:19-cv-00283-MK       Document 43       Filed 07/02/21    Page 2 of 6




 1             3.   I was enrolled in Southwestern Oregon Community College’s (“SWOCC”)
 2   nursing program from 2017 through 2019. I graduated in 2019 with a nursing degree from the
 3
     school.
 4
               4.   From 2017 to approximately mid-2018, I attended SWOCC’s nursing school with
 5
     Nicole Gililland. Nicole and I were generally friendly and tried to help each other make it
 6

 7   through the program, especially when the professors were difficult to work with. She and I

 8   would talk often about our experiences at SWOCC.

 9             5.   I was a non-traditional SWOCC nursing student because I enrolled much later in
10
     life and had already run a successful small business. Most of the nursing students were younger
11
     than I was and seemed less willing to stand up for themselves. I was more willing to assert
12
     myself when I didn’t feel SWOCC’s faculty was treating me fairly, but that also seemed to bring
13
     more scrutiny from certain faculty members, including Ms. Sperry.
14

15             6.   Ms. Sperry seemed to resent that I was an older, accomplished woman returning

16   to start a nursing career. During one conversation about one of my care plans, which Ms. Sperry
17   didn’t care for, she repeatedly told me that she knew how important the nursing program was to
18
     me because of my age and warned me that my “career was in her hands,” so I better just do
19
     whatever she told me to do without question.
20
               7.   As an illustration, on one occasion when I was participating in my clinical
21

22   education at a local hospital early in the second quarter, Ms. Sperry decided that I should have

23   hung an antibiotic bag in a way that she thought necessary although was not established protocol.

24   Even though it wasn’t a safety concern, Ms. Sperry decided to address the issue by hazing me.
25   She handed me a new antibiotic solution bag and told me I had to carry it around the hospital for
26
     the rest of the day—while attending to other patients and everything else—as punishment. Ms.
27

28   Case No.: 6:19-cv-00283-AA
     DECLARATION OF STEPHANIE KYELBERG                   -2
              Case 6:19-cv-00283-MK          Document 43       Filed 07/02/21     Page 3 of 6




 1   Sperry told me that if she caught me without the bag during the rest of the day, she would fail me
 2   and send me home. After that went on for several hours, a kind nurse at the hospital noticed me
 3
     carrying the bag and inquired about it. Once I explained the situation, the nurse told me to put the
 4
     bag down and told Ms. Sperry that the punishment was “ridiculous.” But this is how Ms. Sperry
 5
     routinely treated students under her control.
 6

 7          8.      The first thing I recall about the events leading up to Nicole leaving SWOCC was

 8   the incident involving Melissa Sperry, in which Ms. Sperry told Nicole to complete one

 9   assignment and then later claimed that Nicole was supposed to have completed a different
10
     assignment. Ms. Sperry had given Nicole a zero on the assignment even though the emails
11
     clearly showed that Ms. Sperry had misdirected Nicole about which assignment she was
12
     supposed to have completed.
13
            9.      Nicole showed me the relevant emails between her and Ms. Sperry on that
14

15   subject, and based on my own it experiences with Ms. Sperry, it seemed to me that Ms. Sperry

16   was targeting Nicole for punishment. I had had my own similar experiences with Ms. Sperry, so
17   I could recognize the pattern.
18
            10.     Even when I tried to do the things that Ms. Sperry demanded of me, it seemed like
19
     I could never do enough to please her. For example, I would make the changes to my care plans
20
     as she instructed, but she would then find other problems with them.
21

22          11.     Ms. Sperry made it clear that she could manipulate SWOCC’s processes to end a

23   student’s career whenever she chose. She would say things like: “One word from me, and this is

24   over,” in reference to me continuing in the nursing program. Ms. Sperry made it clear to me that
25   easiest way to end a nursing student’s career was for an instructor to accuse a student of being
26
     unsafe with patients, whether true or not.
27

28   Case No.: 6:19-cv-00283-AA
     DECLARATION OF STEPHANIE KYELBERG                    -3
               Case 6:19-cv-00283-MK        Document 43       Filed 07/02/21    Page 4 of 6




 1            12.   In the minds of many students—at least for me—SWOCC’s nursing program
 2   under Ms. Sperry feels like an educational life-or-death situation, with any small problem
 3
     capable of ending your career. Ms. Sperry fostered that environment.
 4
              13.   I recall that about a week after Ms. Sperry had given Nicole a zero for the missed
 5
     assignment from her misdirection, during a break in a class, Nicole called me back to where she
 6

 7   was sitting to look at her computer. She showed me how the school’s website showed her failing

 8   all of her classes. She was very upset. I was shocked. This was a very difficult for time for

 9   everyone, and we were all under a tremendous amount of stress.
10
              14.   Nicole confided in me at that time that she thought she was being targeted
11
     because someone at SWOCC had found out about her past, although she didn’t share any details
12
     with me about her past at that time.
13
              15.   I don't recall exactly when, but at some point around this time, Nicole also told
14

15   me about the conversation she’d had with Ms. Sperry in which Ms. Sperry told Nicole something

16   like only classy women can be nurses and she wasn’t classy enough—or something along those
17   lines.
18
              16.   Nicole asked me to speak to SWOCC officials about the plagiarism issues, and I
19
     would have been willing to do so, but no one from SWOCC ever contacted me or interviewed
20
     me about Nicole’s situation regarding plagiarism.
21

22            17.   From my vantage, Nicole acted appropriately in response to the events that

23   transpired starting in late April 2018. Nicole was not emotionally unstable, nor were her

24   reactions out of proportion with what was happening. Nicole’s entire nursing career was in
25   jeopardy as a result of the events, and Nicole was trying to remedy the situation. It wasn’t until
26
     after everything was taken from her by SWOCC that she seemed to have unhealthy emotional
27

28   Case No.: 6:19-cv-00283-AA
     DECLARATION OF STEPHANIE KYELBERG                   -4
              Case 6:19-cv-00283-MK         Document 43        Filed 07/02/21       Page 5 of 6




 1   reactions.
 2          18.     It was my understanding that Susan Walker felt compelled to defend Ms. Sperry’s
 3
     actions regarding Nicole because Ms. Sperry was nearing retirement and Ms. Walker didn’t want
 4
     to have her end her career with a scandal.
 5
            19.     I am tough, strong woman; I’ve owned a business for years; and I’ve traveled all
 6

 7   over the world. I am educated and when people do things that are wrong, I stand up for myself.

 8   For most of my life, I’ve felt like I was in control of my own destiny—that if I made the right

 9   decisions and worked hard, I could shape my own future.
10
            20.     One of the few times in my life that I’ve been in a situation where I’ve felt like
11
     my future was hanging in the balance and that I had no control, despite making good choices and
12
     working hard, was when Ms. Sperry—who I believe acted like a psychopath—had control over
13
     it. I was forced to play along, to acquiesce, and to pretend like she was the smartest person I’ve
14

15   ever known just to avoid her retaliation. I don’t intend to make light of Post-Traumatic Stress

16   Disorder, but I feel at times like I have suffered from PTSD as a result of my interactions with
17   Ms. Sperry.
18
19
            I declare under penalty of perjury that the foregoing is true and correct.
20
            Executed June 30, 2021.
21

22

23
                                                        /s/ Stephanie Kyelberg (email permission 6.30.2021)
24                                                      Stephanie Kyelberg

25
26

27

28   Case No.: 6:19-cv-00283-AA
     DECLARATION OF STEPHANIE KYELBERG                    -5
         Case 6:19-cv-00283-MK          Document 43        Filed 07/02/21        Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of July 2021, I caused to be filed a true and correct copy

of the foregoing DECLARATION OF STEPHANIE KYELBERG with the Court’s ECF

system, which sent notice of such filing to counsel of record for all parties.



       DATED: July 2, 2021.



                                                     /s/ Brandon J. Mark
